

 
 

--------------------------------------------------------------------------------

 
                                                 

JOINT VENTURE EARN-IN AGREEMENT
 
Re: Perth Properties
 
This agreement dated for reference February 28, 2011 is between Minera Polymet
Limitada, a Chilean corporation (“Polymet”), and Revonergy Inc., a Nevada
corporation (“Revonergy”).
 
Background
 
A.  
Polymet has an agreement to acquire title to the Perth mineral properties in
Chile described on the attached Schedule A.

 
B.  
Revonergy wants to earn an interest in the properties by conducting exploration
programs on the properties.

 
In consideration of the recitals and $1 and other valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree that:
 
Interpretation
 
1.  
The definitions in the recitals are part of this agreement.

 
2.  
In this agreement and the schedules attached to it, unless the context otherwise
requires:

 
(a)  
"Area of Mutual Interest" means the area of land that is measured for 500 metres
outward from the boundaries of the Properties, including (i) each 500 square
metres that is measured outward from each corner of the Properties and (ii) the
Caliza Uno al Veinte property that is surrounded by the Properties; but excludes
the Properties, the mineral properties identified as excluded properties on the
map attached as Schedule B, and any mineral properties within the area of
interest that Polymet owns or has a right to acquire as of the Effective Date.

 
(b)  
“Effective Date” means the date on which both Parties have signed this agreement
as written on the signature page 8.

 
(c)  
"Expenditures" means the expenses, obligations and liabilities incurred either
directly or indirectly by Revonergy in conducting the Phase I, Phase II and
Phase III Exploration Programs; for example, without limitation, costs incurred

 
(i)  
in connection with any program of surface or underground prospecting, exploring,
geological, geophysical and geochemical surveying, diamond drilling and
drifting, raising and other underground work, assaying and metallurgical
testing, environmental studies, submissions to government agencies with respect
to production permits, in acquiring facilities necessary for the completion the
Phase I, Phase II and Phase III Programs and the Preliminary Feasibility Study,
in upgrading, altering or modifying any mill, plant or other production
facilities not located on the Properties (whether or not owned by a Party) in
preparation for the processing of Ore from the Properties in test milling or
processing the Ore in the facility,

 
(ii)  
in paying the fees, wages, salaries, travelling expenses, fringe benefits
(whether or not required by law), and the food, lodging and other reasonable
needs of the persons who are engaged to work for the benefit of the Properties,

 
(iii)  
any payment that is required to maintain the titles to the Properties in good
standing or protect them from others’ later-dated claims after the Effective
Date, and

 
(iv)  
by Polymet’s charge for overhead, management and other unallocable costs that is
equal to 10% of all other Expenditures.

 
(d)  
 “Exploration and Mining Committee” means a committee, governed by a majority,
of three persons appointed by the Parties for the purpose of recommending the
Phase I, Phase II and Phase III Programs, analyzing the results of the Phase I,
Phase II and Phase III Programs as they are being conducted and when they are
completed, recommending whether further work, including the Preliminary
Feasibility Study, be conducted, and determining all other work to be conducted
on or in connection with the Properties.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
 
(e)  
"Exploration Program" includes all direct and indirect Property preparation,
analyses, administration and filing work conducted, and Expenditures incurred
for the purpose of determining the existence of Ore on the Properties.

 
(f)  
“Joint Venture” means the joint venture between the Parties for the development
of the Properties in which each Party has a 50% interest that begins on the date
that Revonergy completes a Preliminary Feasibility Study.

 
(g)  
"Intervening Event" means a cause beyond a Party's control (except those caused
by its own lack of funds); for example, without limitation, acts of God, fire,
flood, explosion, strike, lockout or other labor disturbance, laws rules and
regulations or orders of any duly constituted governmental authority or the
unavailability of materials or transportation.

 
(h)  
"Ore" means any material containing a mineral or minerals of economic value.

 
(i)  
"Party" means a party to this agreement either originally or as a result of the
operation of the provisions of this agreement.

 
(j)  
“Phase I Program” means an Exploration Program conducted on the Properties
costing at least $115,000 of Expenditures to identify an Ore body that can
justify the Phase II Program.

 
(k)  
“Phase II Program” means an Exploration Program conducted on the Properties
costing at least $300,000 of Expenditures t identify an Ore body that can
justify the Phase III Program.

 
(l)  
“Phase III Program” means an Exploration Program conducted on the Properties
costing at least $1 million that can justify competing a Preliminary Feasibility
Study.

 
(m)  
“Preliminary Feasibility Study” is defined in the CIM Definition Standards
attached as Schedule C.

 
(n)  
"Properties" means the Perth mineral properties described on Schedule A.

 
(o)  
“Qualified Person” is defined in the CIM Definition Standards attached as
Schedule C.

 
3.  
Currency amounts in this agreement are stated in United States dollars unless
otherwise indicated.

 
4.  
The following schedules are attached to and part of this agreement:

 
(a)  
Schedule A—Perth Mineral Properties

 
(b)  
Schedule B—Map of Excluded Properties

 
(c)  
Schedule C—CIM Definition Standards – For Mineral Resources and Mineral Reserves

 
 
Earning the Joint Venture

 
5.  
Polymet grants to Revonergy the right to earn up to 50% of the Properties and to
participate in the Joint Venture for the development of the Properties in
accordance with the terms of this agreement.

 
6.  
In consideration of Polymet’s granting to Revonergy the right described in
paragraph 5, Revonergy will pay Polymet $35,000 on the Effective Date. Polymet
must use the funds to complete its purchase of the Properties. If it does not
complete the purchase by the end of 30 days from the Effective Date, then
Polymet must return the funds to Revonergy and this agreement terminates without
compensation or damages payable by either Party to the other.

 
7.  
Polymet has the right to appoint two members to the Exploration and Mining
Committee, at least one of whom must be a Qualified Person, and Revonergy has
the right to appoint one person.

 
8.  
To earn a 35% interest in the Properties, Revonergy must, at its own cost,
complete:

 
(a)  
the Phase I Program by the end of one year from the Effective Date,

 
(b)  
the Phase II Program by the end of two years from the Effective Date, and

 
2
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
(c)  
the Phase III Program by the end of three years from the Effective Date.

 
9.  
To earn a 50% interest in the Properties, Revonergy must complete a Preliminary
Feasiblity Study by the end of four years from the Effective Date..

 
10.  
Revonergy will contract with Polymet for the conduct of all the Phase I, Phase
II and Phase III Programs on competitive terms to be negotiated between the
Parties and agreed by the Exploration and Mining Committee.

 
11.  
When Revonergy has completed the Phase III Program and earned a 35% interest in
the titles to the Properties, Polymet will transfer to Revonergy 35% of its
interest in the titles to the Properties. When Revonergy has completed a
Preliminary Feasibility Study and earned another 15% interest in the titles to
the Properties, Polymet will transfer to Revonergy an additional interest in the
titles so that Revonergy has a 50% interest in the titles to the Properties. At
this point, each Party is responsible for 50% of all costs in connection with
the ownership and development of the Properties.

 
12.  
If Revonergy fails to complete the Phase I Program, the Phase II Program or the
Phase III Program then

 
(a)  
Revonergy

 
(i)  
is deemed to have terminated this agreement on the date that it failed to
complete the required work,

 
(ii)  
is entitled to no interest in the Properties, and

 
(iii)  
is not entitled to a refund of any monies that it has paid to Polymet or any
other person as required by this agreement; and

 
(b)  
neither Party is entitled to compensation or damages of any kind from the other
Party.

 
The Joint Venture
 
13.  
The Exploration and Mining Committee will determine the terms of the Joint
Venture agreement, which will become effective on the day the Preliminary
Feasibility Study is completed and will govern all relations between the parties
as of that day. The Parties will use their best efforts, acting in good faith,
to finalize the terms of the Joint Venture agreement with a view to signing the
agreement within a reasonable time after the Effective Date. The Joint Venture
agreement must contain the following minimum terms:

 
(a)  
Exploration and Mining Committee The Parties’ respective rights to appoint
members to the Exploration and Mining Committee under this agreement must
continue in the Joint Venture agreement.

 
(b)  
Contributions Each Party is deemed to have contributed the same amount to the
Joint Venture, which is equal to the sum of all of Revonergy’s Expenditures to
complete the Phase I, Phase II and Phase III Programs and the Preliminary
Feasibility Study.

 
(c)  
Dilution If one Party to the Joint Venture fails to provide financing as
required to complete any program approved by the Exploration and Mining
Committee, then that Party’s interests in the Joint Venture and its title to the
Properties are diluted proportionately.

 
(d) 
Debt financing If one Party arranges debt financing with repayment secured by
its interest in the Properties, the amount of the financing is deemed to be a
contribution from both Parties equally and each Party will pledge its interest
in the Properties to secure the repayment.

 
 
Limitation of Liability and Indemnity

 
14.  
The parties’ obligations to each other are limited to their respective
undertakings as set out in this agreement.

 
3
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
 
Area of Mutual Interest

 
15.  
Any interest or right to acquire an interest that either Party has or acquires
in lands wholly or partially within the Area of Mutual Interest is subject to
the terms and provisions of this agreement unless the other Party notifies the
acquiring Party that it does not intend to participate in the property.

 
16.  
The acquiring Party will notify the other Party in writing that it has acquired
or has a right to acquire property within the Area of Mutual Interest within
thirty days of its acquisition and will describe in detail

 
(a)  
the interest in the property and its cost,

 
(b)  
the lands and minerals contained in the property, and

 
(c)  
the reasons in favor of the Parties' acquiring the property,

 
and will keep available for the other Party's inspection any other information
that it has regarding the property.
 
17.  
If the other Party accepts its interest in the property within the Area of
Mutual Interest, then it

 
(a)  
must notify the acquiring Party within thirty days of its receiving the
acquiring Party's notice,

 
(b)  
will reimburse the acquiring Party its proportionate share of the paid
acquisition costs, and

 
(c)  
will contribute its proportionate share of the costs of acquiring and
maintaining the property in accordance with the terms of this agreement,

 
and the acquiring Party will take the steps that are necessary to convey the
property to the other party at the other Party’s cost.
 
18.  
If the other Party declines to participate in the property, then the property is
not subject to this agreement and the other Party has no interest in the
acquired property.

 
 
Termination

 
19.  
Either Party may terminate this agreement at any time by giving the other Party
a written notice of its intention to terminate at least ten days before the
termination date.

 
 
Right of Entry

 
20.  
Until Revonergy has earned an interest in the Properties, Polymet, its
employees, agents and independent contractors have the exclusive right to

 
(a)  
enter the Properties,

 
(b)  
have exclusive and quiet possession of the Properties,

 
(c)  
conduct prospecting, exploration, development or other mining work on the
Properties as determined by the Exploration and Mining Committee,

 
(d)  
install upon the Properties any facilities that it considers advisable, and

 
(e)  
remove from the Properties and sell or otherwise dispose of mineral products for
testing purposes and as provided in the Phase I, Phase II and Phase III Programs
and the Preliminary Feasibility Study.

 
Polymet’s Covenants
 
21.  
Until Revonergy has earned an interest in the titles to the Properties, Polymet
will

 
(a)  
do nothing that might adversely affect Revonergy’s rights under this agreement,

 
(b)  
keep the Properties free and clear of any claims arising from its operations
under this agreement,

 
4
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
 
(c)  
permit Revonergy or its representatives authorized by it in writing, at its own
risk and expense, access to the Properties at all reasonable times and to all
records prepared by Polymet in connection with any work that Polymet performs on
the Properties, and will deliver to the Exploration and Mining Committee timely,
current reports of any material results obtained from its work,

 
(d)  
conduct all work on the Properties in a careful and miner-like manner and in
compliance with all applicable laws, and

 
(e)  
obtain and maintain and cause any contractor or sub-contractor engaged under
this agreement to obtain and maintain adequate insurance during any period in
which active work is carried out on the Properties.

 
 
Revonergy’s Covenants

 
22.  
Revonergy will do nothing that might adversely affect the title to the
Properties or Polymet’s rights under this agreement.

 
 
Restrictions on Alienation

 
23.  
In this section,

 
(a)  
"Affiliate" means a person who directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Party specified,

 
(b)  
"Interest" includes a Party's interest in this agreement,

 
(c)  
"Offer" means notice of a Party's intention to sell its Interest or a Third
Party Offer,

 
(d)  
"Offeree" means a Party that receives an Offer,

 
(e)  
"Offeror" means a Party that intends to sell its Interest, and

 
(f)  
"Third Party Offer" means a bona fide offer to buy its Interest that a Party
receives from a third party.

 
24.  
No Party to this agreement may transfer, assign, grant an option to purchase or
otherwise alienate its Interest unless

 
(a)  
it alienates all of its Interest by a binding, written agreement as a single
transaction that is not part of some other agreement to sell its Interest, and

 
(b)  
it is not in default of its obligations under this agreement.

 
25.  
Nothing in this section prevents

 
(a)  
the Parties from jointly disposing of their respective Interests to a third
party,

 
(b)  
either Party from concluding an amalgamation or corporate reorganization that
legally causes the resulting corporation to possess the original Party's rights
and obligations under this agreement,

 
(c)  
either Party from assigning any of its Interest to an Affiliate of the Party but

 
(i)  
the other Party may continue to deal exclusively with the assigning Party as the
representative of the Affiliate,

 
(ii)  
the assigning Party is deemed to continue to own its Interest for the purposes
of this agreement, and

 
(iii)  
the Affiliate must agree, as a condition of the assignment, to transfer the
assigned Interest back to the assigning Party if the Affiliate ceases to be an
Affiliate.

 
26.  
If a Party intends to sell its Interest, it must notify the other Party of its
intention.

 
5
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
27.  
If a Party receives and intends to accept a Third Party Offer, it must first
offer to sell its Interest to the other Party on the terms and conditions that
are contained in the Third Party Offer.

 
28.  
An Offer must be in writing and delivered to the other Party in accordance with
the notice provisions of this agreement and must

 
(a)  
set out fully and clearly all of the terms and conditions of the Offer, and

 
(b)  
if it is pursuant to a Third Party Offer, contain a photocopy of a Third Party
Offer and the information that the Offeror has about the party making the Third
Party Offer.

 
29.  
An Offeree that intends to accept an Offer must deliver a written notice of
acceptance to the Offeror within sixty days of its receiving the Offer.

 
30.  
An accepted Offer constitutes a binding agreement of purchase and sale between
the Offeror and the Offeree on the terms and conditions that are set out in the
Offer.

 
31.  
If the Offeree does not accept the Offer, then the Offeror may proceed to sell
its Interest on exactly the same terms and conditions that were set out in the
Offer.  If the sale is not concluded within sixty days of the date on which the
Offeree declined to accept the Offer, then the provisions of this section again
apply.

 
32.  
No Party may make an Offer while another Offer is outstanding under the terms of
this section.

 
33.  
The party that is buying or an Affiliate that is being assigned another's
Interest must, if the Party not selling or assigning its Interest requests, make
an agreement with the Party that is not selling its Interest that contains the
same terms and conditions as this agreement and is in a form that is
satisfactory to the solicitors for the Party not selling.

 
 
Representations and Warranties

 
34.  
Each Party represents and warrants to the other that

 
(a)  
it is a corporate body in good standing in its incorporating and operating
jurisdictions,

 
(b)  
it has the power and authority to carry on its business and to make this
agreement and any agreement that is contemplated by this agreement,

 
(c)  
neither the making or performing of this agreement nor any of the agreements
contemplated by it conflict with, breach or accelerate the performance of any
other agreement that it has made, and

 
(d)  
the making of this agreement and any agreements contemplated by it does not
violate or breach its constating documents or the laws of any applicable
jurisdiction and has been authorized by its board of directors.

 
35.  
Polymet  represents and warrants that

 
(a)  
To the best of its knowledge, the Properties are, or will be when it completes
its purchase of them,

 
(i)  
 in good standing under the laws of the Republic of Chile, and, except as noted
on Schedule A, free and clear of any claims or charges of any kind, either
actual, pending or threatened, and

 
(ii)  
not subject to any order or direction relating to environmental matters that
requires any action, and

 
(b)  
it has the exclusive right to make this agreement, and to transfer an interest
in the Properties in accordance with the terms of this agreement.

 
36.  
Revonergy represents and warrants that Revonergy understands and accepts that

 
(a)  
Polymet has a constituted title (mensura) to only one of the group of properties
that compose the Properties and that the remaining eleven properties are in
various stages of the title application process, all as indicated on Schedule A,
and

 
6
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
 
(b)  
Polymet cannot guarantee that all of its applications for mensuras will result
in mensuras or that any mensuras that result will cover the same number of
hectares as indicated on Schedule A.

 
37.  
The representations and warranties in this section are conditions on which the
Parties have relied in making this agreement and survive for the duration of
this agreement.

 
 
Confidentiality

 
38.  
The information that results from the Exploration is the exclusive property of
the Parties and neither may use it for any purpose without the written consent
of the other Party except as might be required by this agreement or by a
regulatory authority with jurisdiction over the Parties.

 
 
Default

 
39.  
If any Party is in default under this agreement, then the other Party will give
a written notice to the defaulting Party that specifies the default. If the
defaulting Party does not cure or take reasonable, appropriate steps to cure the
default within 21 days, then the other Party is entitled to seek any remedy that
is available to it on account of the default, including terminating this
agreement.

 
 
Force Majeure

 
40.  
No Party is liable for its failure to perform any of its obligations under this
agreement due to an Intervening Event.

 
41.  
The time limits that are imposed by this agreement must be extended by a period
of time that is equivalent to the period of the delay that results from an
Intervening Event.

 
 
Independent Legal Advice

 
42.  
Revonergy acknowledges that this agreement was prepared on the instructions of
Polymet and that it may contain terms and conditions onerous to Revonergy. 
Revonergy expressly acknowledges that Polymet has given its directors adequate
time to review this agreement and to seek and obtain independent legal advice,
and represents to Polymet that they have in fact sought and obtained independent
legal advice and are satisfied with all the terms and conditions of this
agreement.

 
 
General Provisions

 
43.  
This agreement contains the entire agreement between the Parties and supersedes
all earlier representations, understandings and agreements, whether written or
oral, express or implied, that might have lead to the Parties' making this
agreement.

 
44.  
This agreement can be amended only in writing and must be signed by all Parties.

 
45.  
The Parties will sign any document and do anything within their power that is
necessary to implement the terms of this agreement.

 
46.  
The headings in this agreement are used for convenience only and are not deemed
to be a part of this agreement.

 
47.  
A Party that is required to make a payment under this agreement will make the
payment in the specified currency by bank wire to the other Party's bank as the
other Party instructs.

 
48.  
Any notice that must be given under this agreement must be given in writing and
delivered by hand and transmitted by email or fax to the address, email address
or fax number that is given below, and is deemed to be received on the day of
the delivery by hand and transmission by email or fax.

 
(a)  
If to Polymet:

 
Baldomero Lillo 3260
Vallenar, III Region, Chile
Email:  admin@redmetalresources.com
Fax:  +1 807 345 1875
 
7
 
 

--------------------------------------------------------------------------------

 
 
Joint Venture Earn-In Agreement
February 28, 2011                               
 
 
(b)  
If to Revonergy:

 
Landmark House
17 Hanover Square
London W1S 1HU
United Kingdom
Email:  █
Fax:  +44 2079 006 747
 
49.  
Time is of the essence of this agreement and is of the essence of any amendments
to this agreement unless waived in the amendment.

 
50.  
This agreement is governed by the laws of Republic of Chile.

 
51.  
This agreement enures to the benefit of and is binding on the Parties and their
respective successors and permitted assigns.

 
As evidence of the foregoing agreement, the Parties have authorized this
agreement as of the Effective Date.
 
Minera Polymet Limitada
 
 
 
/s/ Kevin R. Mitchell
Kevin R. Mitchell
Signed on March 14, 2011
Revonergy Inc.
 
 
 
/s/ Ravi Daswani
Ravi Daswani
Signed on March 14, 2011



 


 
ACKNOWLEDGEMENT OF RECEIPT AND PAYMENT
 
Minera Polymet Limitada acknowledges that it has received the payment from
Revonergy Inc. and completed its purchase of the Properties, all as described in
paragraph 6.
 
March 14, 2011
 
Minera Polymet Limitada


 
 
/s/ Kevin R. Mitchell
Kevin R. Mitchell
 
 
8
 
 

--------------------------------------------------------------------------------

 
Joint Venture Earn-In Agreement
February 28,
2011                                                                   

SCHEDULE A
 
To the Joint Venture Earn-In Agreement dated for reference February 28, 2011
Between Minera Polymet Limitada and Revonergy Inc.
Re: Perth Properties
 


 
PERTH MINERAL PROPERTIES
 
As of 25th February 2011
 
Claim
Type
Hectares
Camelot
Pedimento con sentencia
300
Galahad I 1 al 10
Manifestacion/Solicitud de mensura*
50
Galahad I 1 al 46
Manifestacion
230
Lancelot I 1 al 30
Solicitud de mensura
300
Lancelot II 1 al 20
Solicitud de mensura
200
Merlin I 1 al 10
Manifestacion/Solicitud de mensura*
60
Merlin I 1 al 24
Manifestacion
240
Percival III 1 al 30
Manifestacion
300
Perth 1 al 36
Mensura
109
Rey Arturo 1 al 30
Solicitud de mensura
300
Tristan II 1 al 30
Manifestacion
300
Tristan II 1 al 5
Manifestacion
15
   
2,404
*These solicituds de mensura are subject to a court action. The manifestactiones
are laid over the same ground as the solicituds de mensura to secure the claims
to the ground as a precaution and will remain effective if the solicituds de
mensura expire as a result of the court action.



9
 
 

--------------------------------------------------------------------------------

 
Joint Venture Earn-In Agreement
February 28,
2011                                                                   

SCHEDULE B
 
To the Joint Venture Earn-In Agreement dated for reference February 28, 2011
Between Minera Polymet Limitada and Revonergy Inc.
Re: Perth Properties
 


 
MAP OF EXCLUDED PROPERTIES
 
 
 
10
 
 

--------------------------------------------------------------------------------

 
Joint Venture Earn-In Agreement
February 28,
2011                                                                   

SCHEDULE C
 
To the Joint Venture Earn-In Agreement dated for reference February 28, 2011
Between Minera Polymet Limitada and Revonergy Inc.
Re: Perth Properties
 


 
CIM DEFINITION STANDARDS
 
For Mineral Resources and Mineral Reserves
 


11
 
 

--------------------------------------------------------------------------------

 
